DETAILED ACTION
Status of Claims
Applicant has amended claims 1, 5, 7, 15-17, 20 and 23.  Claim 24 has been added.  Claim 14 has been canceled.  Claims 9, 18 and 19 were canceled prior to previous office action. Thus, claims 1-8, 10-13, 15-17 and 20-24 remain pending in this application, wherein claims 1-4, 16, 17 and 20 have been withdrawn from consideration. Applicant is requested to cancel all not-elected claims. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 10 March 2021 with respect to
objection to claim 5,
rejections of claims 5-8, 10-15 and 21-23 under U.S.C. § 112(b),
 rejections of claims 5-8, 10-15 and 21-23 under 35 U.S.C. § 103,
have been fully considered.  Amendments to claims have been entered.
Examiner acknowledges amendments to claims to overcome claim objections and 35 U.S.C. § 112(b) rejections. However, amendments are not totally effective.  See revised objections and rejections below.
Applicant's arguments filed with respect to claims 5-8, 10-15 and 21-23 regarding the 35 U.S.C. § 103 rejections have been fully considered but they are moot in view of new ground(s) of rejection under § 112(b). 
Additional Comments
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Claim Objections
Claim 5 is objected to because, in view of Fig. 1A, it is not clear if the “host controller” claimed is the same as, or different from, the “controller” shown in figure.  Examiner suggests amending the claim language, or applicable figures, to accurately convey the invention.
Claim 5 is objected to because in the limitations:
selectively process, based on determining whether the active connection exists between the host controller and the user device, the second data via performing online data authentication or offline data authentication,
perform the online data authentication when active connection exists between the host controller and the user device,wherein the one or more processors, when selectively processing the second data via the online data authentication, are to:
cause the host controller to provide an instruction to the user device to send an online data authentication request to a transaction backend to process the second data, and
receive return data based on the transaction backend processing the second data, or
perform the offline data authentication when the active connection does not exist between the host controller and the user device,
wherein the one or more processors, when selectively processing the second data via the offline data authentication, are to:
store validation information associated with the second data from the contactless transaction card.
it is not clear what constitutes online data authentication or offline data authentication. Perhaps the Applicant means to claim:
determine whether an active connection exists between the host controller and the user device; 
when the active connection exists between the host controller and the user device, perform, by the one or more processors, online data authentication, wherein the online data authentication comprises the steps of
providing, by the host controller, an instruction to the user device to send an online data authentication request to a transaction backend to process the second data, and
receiving, from the transaction backend, return data; and
when the active connection does not exist between the host controller and the user device, perform, by the one or more processors, offline data authentication, wherein the offline data authentication comprises the steps of:
storing validation information associated with the second data from the contactless transaction card.
However, it is not clear how storing validation information constitutes “offline data authentication”.  For purpose of examination, the claims will be interpreted to the best of the Examiner’s ability.  See related § 112(b) rejection below.
Claim 12 is objected to because it is not clear what “process[ing] the second data via the offline data authentication” means to convey.  Further, the claim language appears to be awkward and does not appear to be written in conventional form.  Perhaps the Applicant means to convey:
Claim 12.  The transaction card of claim 5, wherein the one or more processors are further configured to:
receive a user input regarding the second transaction; 
determine whether an active connection exists between the host controller and the user device; 
when the active connection exists between the host controller and the user device, process, the second data via online data authentication; and
when the active connection does not exist between the host controller and the user device, process the second data via offline data authentication.
However, it is still not clear what “process[ing] the second data” means to convey.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8, 10-13, 15 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 5 is vague and indefinite because in the limitations:
selectively process, based on determining whether the active connection exists between the host controller and the user device, the second data via performing online data authentication or offline data authentication,
perform the online data authentication when active connection exists between the host controller and the user device,wherein the one or more processors, when selectively processing the second data via the online data authentication, are to:
cause the host controller to provide an instruction to the user device to send an online data authentication request to a transaction backend to process the second data, and
receive return data based on the transaction backend processing the second data, or
perform the offline data authentication when the active connection does not exist between the host controller and the user device,
wherein the one or more processors, when selectively processing the second data via the offline data authentication, are to:
store validation information associated with the second data from the contactless transaction card.
it is not clear what constitutes online data authentication or offline
determine whether an active connection exists between the host controller and the user device; 
when the active connection exists between the host controller and the user device, perform, by the one or more processors, online data authentication, wherein the online data authentication comprises the steps of:
providing, by the host controller, an instruction to the user device to send an online data authentication request to a transaction backend to process the second data, and
receiving, from the transaction backend, return data; and
when the active connection does not exist between the host controller and the user device, perform, by the one or more processors, offline data authentication, wherein the offline data authentication comprises the steps of:
storing validation information associated with the second data from the contactless transaction card.
However, it is not clear how storing validation information constitutes “offline data authentication”.  Examiner notes that [0011] of US Pub. No. 2020/0019962 A1 of the Applicant’s specification indicates:
As another example, the multi-function transaction card is capable of performing offline data authentication of a transaction card, and storing (e.g., locally) resulting validation information for submission (e.g., via the user device) to a transaction backend at a later point. (emphasis added)
Perhaps claim should indicated offline data authentication as including this and more.
For purpose of examination, the claims will be interpreted to the best of the Examiner’s ability.  See related § 112(b) rejection below.
Regarding claim 6 In the limitation:
wherein the standard is an International Organization for Standardization/ International Electrotechnical Commission (ISO/IEC) 7810 ID-1 standard.

Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 6-8, 10-13, 15 and 21-24 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 5- 8, 10-13, 15 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Spodak et al (US Pub. No. 2013/0030997A1) in view of Avagliano (US Patent No. 9,367,790 B2), in further view of Raziel et al (US Pub. No. 2017/0289153 A1), in further view of Tsai (US Pub. No. 2011/0119497 A1).
Regarding claim 5, Spodak teaches a universal card (Applicant’s transaction card) and short range communication enabled mobile device which be used in place of all the other cards which the person may want to carry [0007]. The universal card can include a short range communications transceiver to communicate with a mobile device. The mobile device can include a user interface and an e-wallet application so that the user can interface with the e-wallet application for programming the universal card via the short range communication link. Once programmed, the universal card emulates a function of a traditional card, such as emulating the magnetic stripe of the traditional card, the NFC communication of the traditional card, the radio transmission of the traditional card, or any other function [Id.].  He teaches:
a host controller – see at least [0034] and [Fig. 1];
a wireless interface element –see at least [0034];
a near field communication (NFC) element – see at least [0034];
a secure element, communicatively coupled to the host controller and the NFC element, and comprising:one or more memories – see at least [0038], [0039]; andone or more processors communicatively coupled to the one or more memories – see at least [0038] and [0039]
a card body having dimensions that are in accordance with a standard for payment cards – see at least [0038], [0042] and [0043];
the host controller being configured to:
receive, from a user device associated with a merchant, an instruction to initialize a card reading functionality – see at least [0052] and [0053];
the NFC element being configured to:
receive, with from a transaction terminal associated with the merchant, a request to provide first data in relation to a first transaction – see at least [0059] and [0103]; and
the one or more processors of the secure element, being configured to:
cause, based on the request, the NFC element to transmit the first data to the transaction terminal – see at least [0053] “Before allowing access to view, change or modify the financial data associated with the e-wallet program on the mobile device or on the universal card, the user must first be authenticated” and [0069];
Spodak does not explicitly disclose:
cause, based on the card reading functionality being initialized, the NFC element to receive second data, in relation to a second transaction, from a contactless transaction card associated with a consumer.
However, Avagliano teaches provide a payment card that allows to perform a direct exchange of data with another equivalent payment card [col. 2 lines 5-10].  He teaches a method which provides the steps of: 
connecting the two payment cards one to another through their respective wireless connection means, such as RFID or NFC type, or through their respective hermaphrodite ports; 
exchanging data between the two cards corresponding to the money sum transfer from the transferring card to the recipient card; 
storing the exchanged data in the memories of both the cards and storing a security data packet; 
storing the credited amount in the memory of the recipient card and making available such amount in the future only if the following condition occurs: 
at least one from the recipient card or the transferring card must be connected to the server of the related issuing institution that validates the money transfer, i.e. that records the transaction [col. 6 lines 1-17].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Spodak’s disclosure to include direct exchange of data with another equivalent payment card as taught by Avagliano in order to make the system flexible to a user’s needs.
  Spodak teaches EMV cards being authenticated in both online transactions and offline transactions [0082] and [0084].  Neither Spodak nor Avagliano explicitly discloses (based on Examiner’s interpretation as discussed in the § 112(b) rejections):
determine whether an active connection exists between the host controller and the user device; 
when the active connection exists between the host controller and the user device, perform, by the one or more processors, online data authentication, wherein the online data authentication comprises the steps of:
providing, by the host controller, an instruction to the user device to send an online data authentication request to a transaction backend to process the second data, and
receiving, from the transaction backend, return data; and
when the active connection does not exist between the host controller and the user device, perform, by the one or more processors, offline data authentication.
Raziel teaches data security as it relates to the secure archival and recovery of multifactor authentication templates [0001].  He teaches a recovery request triggering either an online authentication sequence or an offline authentication sequence [0013]. The online authentication sequence may be triggered if, for example, the communications interface of the computing device has connectivity to one or more backend consoles (e.g., executing on remote servers operated by help desk personnel). Thus, the online authentication sequence may be considered to be "backend-assisted". If the computing device does not have connectivity (Applicant’s active connection) to one or more backend consoles, the offline authentication sequence may be triggered [Id.]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Spodak’s disclosure to include offline authentication when the computing device does not have connectivity as taught by Raziel in order to make the system flexible to a user’s needs.
Neither Spodak, Avagliano nor Raziel explicitly discloses (based on Examiner’s interpretation as discussed in the § 112(b) rejections):
when the active connection does not exist between the host controller and the user device, perform, by the one or more processors, offline data authentication, wherein the offline data authentication comprises the steps of:
storing validation information associated with the second data from the contactless transaction card. (emphasis added)
Tsai teaches a smart card (Applicant’s transaction card) which is adapted for use with a smart card management system [0011]. The smart card access apparatus is electrically connected with the smart card and adapted to transmit a modification signal of a user [Id.]. The smart card comprises a transmission interface 31, a microprocessor 33 and a storage unit 35 [0020] and [Fig. 1]. 
Tsai teaches the user establishing off-line authentication information in the storage unit of the smart card via the smart card access apparatus [0025].  He teaches the transmission interface of the smart card receiving a setting signal and transmitting it to the microprocessor (of the smart card), which then generates off-line authentication information according to the setting signal and stores the off-line authentication information (Applicant’s validation information) into the storage unit [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Spodak’s disclosure to include stores the off-line authentication information into the storage unit of a smart card as taught by Tsai in order to protect and manage data stored in a smart card effectively when the smart card access apparatus is disconnected from the card server – Tsai [0010].
Regarding claim 6, Spodak teaches the standard as an International Organization for Standardization/International Electrotechnical Commission (ISO/IEC) 7810 ID-1 standard – [0041] and [0042].
Regarding claim 7, Spodak, teaches the user device as a first NFC-enabled device and the transaction terminal as a second NFC-enable device – [0060] and [0082].
Regarding claim 8, Spodak teaches a communication interface configured to enable communications between the host controller and the user device – [0007] and [0034].
Regarding claim 10, Spodak does not explicitly disclose the NFC element as including an NFC controller.  However, Avagliano teaches a reader of a payment card as comprising a processing unit adapted to interact with a controller provided on a payment card [col. 7 lines 40-44].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Spodak’s disclosure to include a controller provided on a payment card as taught by Avagliano because it automates the system and makes the system cost effective.
Regarding claim 11, Spodak teaches the first data or the second data as including information stored in a magnetic stripe - [0007] and [0036].
Regarding claim 12, neither Spodak nor Avagliano explicitly discloses:
receiving a user input regarding the second transaction; and
when selectively processing the second data via the offline data authentication, processing the second data via the offline data authentication based on determining that the active connection does not exist between the host controller and the user device and based on receiving the user input.
However, Raziel teaches this as discussed in the rejection of claim 5.  Accordingly, this claim is rejected for the same reasons.
Regarding claim 13, neither Spodak nor Avagliano explicitly discloses, when determining whether the active connection exists between the host controller and the user device, determining that the active connection does not exist between the host controller and the user device based on determining that the user device lacks access to a network.
However, Raziel teaches this as discussed in the rejection of claim 5.  Accordingly, this claim is rejected for the same reasons.
Regarding claim 15, Spodak teaches:
the transaction backend being one or more devices associated with a bank or one or more transaction card associations that facilitate a transfer of funds between an account of the consumer associated with the contactless transaction card and an account of the merchant associated with the transaction terminal – see at least [0034], [0089], [0092] and [0122].
Neither Spodak nor Avagliano 
when processing the second data via the online data authentication, causing the host controller to provide the second data to the user device for submission to a transaction backend for approval,
However, Raziel teaches triggering the online authentication sequence if, for example, the communications interface of the computing device has connectivity to one or more backend consoles (e.g., executing on remote servers operated by help desk personnel) [0013].  Thus, the online authentication sequence may be considered to be “backend-assisted” [Id.].   Raziel teaches
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Spodak’s disclosure to include providing connectivity to one or more backend consoles during an online authentication sequence  as taught by Raziel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 21, Spodak teaches receiving, from a payment processor, a private key associated with the other contactless transaction card – see at least [0034], [0055], [0060], [0058] and [0082]; and, when processing the second data via the offline data authentication, processing the second data via the offline data authentication based on receiving the private key – [0058] and [0082].
Regarding claim 22, Spodak teaches, when processing the second data via the offline data authentication, utilizing dynamic data authentication (DDA) – [0082].
Regarding claim 23, Spodak does not explicitly disclose:
cause, based on the card reading functionality being initialized, the NFC element to obtain third data, in relation to a third transaction, from another device, the other device being an NFC-enabled device, 
Avagliano teaches this at [col. 2 lines 5-10] and [col. 6 lines 1-17] as discussed in the rejection of claim 5.  Note: this limitation is merely a repetition of steps which does not further limit claim 5, the claim upon which this one depends.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Spodak’s disclosure to include direct exchange of data with another equivalent payment card as taught by Avagliano in order to make the system flexible to a user’s needs.
Regarding claim 24, Spodak teaches the transaction backend authorizes earning of rewards associated with contactless transaction card based on the second transaction – see at least [0118].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330.  The examiner can normally be reached on 7 am to 3:30 pm M-F.

http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD J BAIRD/Primary Examiner, Art Unit 3692